Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to the preliminary amendment in U.S. Patent application 16573849, filed on 12/10/2020. This application was originally filed on 9/17/2019. 
	This action is made non-final.
Claims 1-12 are pending in this case. Claims 1, 11 and 12 are independent claims. The information disclosure statement filed on 10/3/2019, 11/22/2019, 2/18/2020, 6/3/2020, 7/21/2020, 9/02/2020, 10/7/2020 and 10/22/2020 have been entered and considered by the examiner.


Drawings
	The drawings filed on 9/17/2019 have been accepted by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant publication 20110300910 (Choi) in view of U.S. Pre-grant publication 20160124589(Chae). Both references are presented in the IDS mailed on 10/22/2020.
1. (Currently Amended)Choi discloses an electronic device, comprising:
a display; 
a touch-sensitive surface; (See Choi at [0008]-[0009] where a display with multi-touch surface is disclosed.)
one or more processors; (See Choi at [0232] where a processor is disclosed.)
and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (See Choi at [0083] where memory performing said storage functions is disclosed). :
displaying, via the display, a user interface that includes a plurality of items; (See Choi at [0127] where disclosed is a plurality of items on the display. See also Fig. 8A where said display is illustrated.).
detecting a first input at a location on the display corresponding to a first item in the plurality of items; (See Choi at [0127] where disclosed is where a multi-touch and second input are disclosed. In this context a multi-touch with second input clearly implies that there is a first input corresponding to one or more items.)
in response to detecting the first input at the location on the display corresponding to the first item, changing [[the ]]a selection state of the first item; 
after changing the selection state of the first item, detecting a second input that corresponds to a request to scroll the user interface (See Choi at [0113] where a scroll motion is taught with reference to a previously selected item.).
The following limitations are not specifically taught by Choi are held to be taught by Chae:
 
and in response to detecting the second input:
in accordance with a determination that the first input is maintained on the display, changing the selection state of one or more items while scrolling the plurality of items; (See Chae at  [0104] and 8B and 8C where a multi-selection mode is detailed.)

and in accordance with a determination that the first input is not maintained on the display, scrolling the plurality of items without changing the selection state of the one or more items in the plurality of items. (See Chae at [0065] where scroll input for first input is described. It would have been obvious to a person of ordinary skill in the art at the time of filing such as a user to scroll the items without changing the state of said items.)



2. (Original) Choi and Chae disclose the limitations of claim 1.
Chae discloses a limitation wherein the second input that corresponds to the request to scroll the plurality of items is a touch input distinct from the first input.  (See again Chae at [0065], the second input is a request to scroll that is distinct from the first input.)

3. (Original) Choi and Chae disclose the limitations of claim 1.
 Choi discloses the one or more programs further including instructions for:
prior to detecting the second input, and further in response to detecting the first input:
in accordance with a determination that the first input is maintained for greater than a predetermined period of time and in accordance with a determination that the first item is at an end 2 115999445Application No.: 16/573,849Docket No.: P41838US1/77770000506101 of the displayed plurality of items in the user interface, scrolling the plurality of items after changing the selection state of the first item. (See Choi at [0130] where automatic scrolling to display a group of not-yet-displayed items is disclosed.  See also Choi at [0144] and [0180] where a touch duration is specified as a predefined condition for execution.)


4. (Original) Choi and Chae disclose the limitations of claim 3.
Chae discloses a limitation wherein scrolling the plurality of items after changing the selection state of the first item includes:
displaying one or more new items in the plurality of items;
and changing the selection state of the one or more new items in the plurality of items. (See Chae at [0108]-[0109] and Figs. 8E, 8F, and 8G where this process, of changing the selection state of a plurality of items, is illustrated. )

5. (Original) Choi and Chae disclose the limitations of claim 3.
Chae discloses a limitation the one or more programs further including instructions for:
while scrolling the plurality of items after changing the selection state of the first item:
in accordance with a determination that a last item in the plurality of items is selected, ceasing to scroll the plurality of items;
and in accordance with a determination that the first input is terminated, ceasing to scroll the plurality of items. (See Chae at [0108]-[0109] and Figs. 8E, 8F, and 8G, where a sequence depicting ceasing to scroll at a point in response to user input is disclosed.)

6. (Original) Choi and Chae disclose the limitations of claim 1.
Chae discloses a limitation wherein the first input is a stationary input. (See Chae [0070] the placing of the initial touch is held to be a stationary input. It would therefore have been obvious to try such a stationary input as the initial input, and follow it with dynamic input such as is depicted by Chae in this section.)

7. (Currently Amended) Choi and Chae disclose the limitations of claim 1.
Choi discloses a limitation wherein the one or more programs further including instructions for:
after changing the selection state of the one or more items while scrolling the plurality of items, detecting a third input on a third item in the plurality of items, wherein the third item is separated from [[the ]]a second item in the plurality of items by one or more intervening items in the plurality of items; 
in response to detecting the third input and in accordance with a determination that the third input satisfies a first set of criteria, displaying an intervening selection user interface object that, when selected, changes a selection state of the third item and the one or more intervening items in the plurality of items. (See Choi at [0111]-[0014] where the controller may engage in a plurality of selection features, where it is stated that the controller may select the items designated by the multi-site, multi-touch input or may alternatively ignore it. It is further stated in [0114] that these operations may be repeatedly performed until the user wishes to terminate it and it may be terminated in response to the selection of a predetermined menu icon. The menu item that may be selected to terminate selection mode is held to teach the limitation of a third input. The items which would no longer be selected, and may be indicated as such according to Choi at [0113], teach the limitation of a list of more than two items where the selection state is changed based upon the contact with the menu items or third input.)

11. (Currently Amended) Choi discloses a  non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors(See Choi at [0232] where a processor is disclosed.) of an electronic device with a display and a touch-sensitive surface, (See Choi at [0008]-[0009] where a display with multi-touch surface is disclosed.) the one or more programs including instructions for:
displaying, via the display, a user interface that includes a plurality of items;
detecting a first input at a location on the display corresponding to a first item in the plurality of items; (See Choi at [0127] where disclosed is a plurality of items on the display. See also Fig. 8A where said display is illustrated.).
in response to detecting the first input at the location on the display corresponding to the first item, changing [[the ]]a selection state of the first item; (See Choi at [0127] where disclosed is where a multi-touch and second input are disclosed. In this context a multi-touch with second input clearly implies that there is a first input corresponding to one or more items.)
after changing the selection state of the first item, detecting a second input that corresponds to a request to scroll the user interface;

and in response to detecting the second input:
4 115999445Application No.: 16/573,849Docket No.: P41838US1/77770000506101 in accordance with a determination that the first input is maintained on the display, changing the selection state of one or more items while scrolling the plurality of items; (See Chae at  [0104] and 8B and 8C where a multi-selection mode is detailed while contact is maintained.)

and in accordance with a determination that the first input is not maintained on the display, scrolling the plurality of items without changing the selection state of the one or more items in the plurality of items.  . (See Chae at [0065] where scroll input for first input is described. It would have been obvious to a person of ordinary skill in the art at the time of filing such as a user to scroll the items without changing the state of said items.)

Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Choi and Chae. The two are analogous to the Applicant’s invention in that both relate to controlling operations on a mobile terminal. The motivation to do so would have been bringing the more effective selection mechanism and management of content to Choi as taught by Chae at [0006].

12. (Currently Amended) A method comprising:
at an electronic device with a display and a touch-sensitive surface(See Choi at [0008]-[0009] where a display with multi-touch surface is disclosed.):
displaying, via the display, a user interface that includes a plurality of items; (See Choi at [0127] where disclosed is a plurality of items on the display. See also Fig. 8A where said display is illustrated.).

detecting a first input at a location on the display corresponding to a first item in the plurality of items; (See Choi at [0127] where disclosed is where a multi-touch and 
in response to detecting the first input at the location on the display corresponding to the first item, changing [[the ]]a selection state of the first item; (See Choi at [0128] where it is stated “if a touch input is received, an item designated by the touch input may be selected.”)
after changing the selection state of the first item, detecting a second input that corresponds to a request to scroll the user interface; (See Choi at [0113] where a scroll motion is taught with reference to a previously selected item.).


The following limitations are not specifically taught by Choi are held to be taught by Chae:
and in response to detecting the second input:
in accordance with a determination that the first input is maintained on the display, changing the selection state of one or more items while scrolling the plurality of items; (See Chae at  [0104] and 8B and 8C where a multi-selection mode is detailed.)

and in accordance with a determination that the first input is not maintained on the display, scrolling the plurality of items without changing the selection state of the one or more items in the plurality of items. (See Chae at [0065] where scroll input for first input is described. It would have been obvious to a person of ordinary skill in the art at the time of filing such as a user to scroll the items without changing the state of said items.)
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chae and in further view of U.S. Pre-grant publication 20130227490 (Thorsander).
8. (Original) Choi and Chae disclose the limitations of claim 7.
Choi and Chae do not disclose the one or more programs further including instructions for further in response to detecting the third input and in accordance with the determination that the third input satisfies the first set of criteria:
displaying, for each of the third item and the one or more intervening items, a selection user interface object having a preselected state. 
Thorsander discloses this limitation. (See Thorsander at [0185] where in response to multiple selection mode having been activated an indication is placed on a selection bar, as well as selections affecting multiple selection mode. These selections and indications are held to teach the limitation of a “preselected state” that conforms to the selection. The applicant’s language does not require that the pre-selected state of the selection user interface object conform to that of the selection itself. However, since Thorsander specifically states that the cancel button is optionally presented when there is an actual selection by user, the teaching implies that the preselected state in the case 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Choi and Thorsander. The two are analogous to the Applicant’s invention in that both relate to controlling operations on a mobile terminal. The motivation to do so would have been bringing the more effectively handling large sets of items, which Choi has, as taught by Thorsander at Column 1 lines 5-12 in the Background.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chae and in further view of U.S. Patent 9176645 (Masterman).
9. (Original) Choi and Chae disclose the limitations of claim 7.
 Choi and Chae do not disclose  wherein displaying the intervening selection user interface object further includes displaying a select-all user interface object that, when selected, sets the selection state of all items in the plurality of items to a selection state associated with the select-all user interface object. 
Masterman discloses this limitation. (See Masterman at Column 5 lines 16-36 where described is a select-all mechanism in conjunction with an invention for manipulating collections of items in a user interface. Because of the ubiquity of “select all” options, the placing of one in a variety of known presentable options and menus would have been obvious to try to a person of ordinary skill in the art at the time of filing.) 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Choi and Masterman. The .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chae and in further view of Select All & Clear All vs. Invert available on available at 
http://ux.stackexchange.com/questions/1354/select-all-clear-all-vs-invert as of 
Sep. 8, 2010 (Stack Exchange). 

10. (Original) Choi and Chae disclose the limitations of claim 1.
 Discloses a limitation wherein changing the selection state of the first item includes:
in accordance with a determination that the selection state of the first item is a selected state, changing the selection state of the first item to an unselected state;
and in accordance with a determination that the selection state of the first item is an unselected state, changing the selection state of the first item to a selected state.  (Stack exchange shows the limitation of inverting an existing selection at page 1.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Choi and Stack Exchange. The two are analogous to the Applicant’s invention in that both relate to controlling 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-5760773-A 06-1998 Berman; Eric Robert
US-5754873-A 05-1998 Nolan; Joseph C.
US-5287102-A 02-1994 McKiel, Jr.; Frank A.
US-20200326824-A1 10-2020 ALONSO; Marcos
US-20190258373-A1 08-2019 DAVYDOV; Anton M.
US-20170357398-A1 12-2017 ALONSO-RUIZ; Marcos
US-20160088176-A1 03-2016 MAEKAWA; Takao
US-20130227483-A1 08-2013 THORSANDER; Simon Martin
US-20130227482-A1 08-2013 THORSANDER; Simon Martin
US-20130227470-A1 08-2013 THORSANDER; Simon Martin
US-20130227454-A1 08-2013 THORSANDER; Simon Martin

US-20110122078-A1 05-2011 KASAHARA; Shunichi

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
2/13/2021




/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175